Earl Warren: Number 28, Francesco Foti versus Immigration and Naturalization Service. Mr. Cally.
James J. Cally: Mr. Chief Justice, members of the Court. There is really only one issue here involved and that issue sirs is whether or not the Circuit Court of Appeals for the Second Circuit had jurisdiction to review the orders of the Special Enquiry Officer as authorized by the Attorney General of the United States to be made in certain cases and situations. Sometime in September, on September the 26th, 1961, Congress passed the legislation, thereby empowering we believe the Circuit Court to rule and review on these matters which have been made final administratively as far as a special enquiry officer is concerned, and then to the Board of Immigration of Appeals in Washington where they have the last say administratively as far as a person is concerned. In this sense, that matter was done and thereafter in a declaratory judgment the matter was taken to the United States District Court for the Southern District of New York. The Judge there hearing the matter said I am sorry, we have no, we no longer have jurisdiction. Jurisdiction now lies with the Circuit Court of Appeals. So we pursued to the Circuit Court of Appeals and the Circuit Court of Appeals ruled that we did not have the, that they did not have jurisdiction under Section 106 of Immigration Nationality Act or 8 U.S.C., Section 1105a, which is entitled, “Judicial review of orders of deportation and exclusion,” and the words to which they take exception to are “Judicial review of all final orders of deportation.” Those are the magic words which they say does not encompass. This case and therefore is without the orbit of their jurisdiction. It is our contention sirs, that there is jurisdiction, that there is an outstanding order of deportation even though the issuance of their warrant maybe stayed and that there are certain graces which maybe greater among which are suspension of deportation or a voluntary departure, if executed within the time allocated by the administrative officer.
Earl Warren: Mr. Cally would you mind telling us this? I understand that that the government concedes this case should be reversed and should go back to the Court of Appeals, would you mind telling us exactly what your difference is with the government in this case?
James J. Cally: Well there actually is no difference Mr. Chief Justice. There isn't any difference. We say that the Circuit Court of Appeals should hand down a decision on this matter, as is the government's contention. We say that in the Seventh Circuit and in the Ninth Circuit, they have ruled on this matter already in the affirmative saying that they do have jurisdiction and in the Lower Court, the District Court for the Southern District of New York, Mr. Justice (Inaudible) in their two cases I believe in the Zupicich case and in the Jova case was in the Ninth District, have also ruled in the district that they do not have jurisdiction, that the jurisdiction properly belongs in the Circuit Court of Appeals for the second -- and to that effect the government does not disagree with us. The government says yes, we agree with you, let's have that Court give us a ruling on the facts as we submit them.
Earl Warren: Well, we don't really have a much reply here, have we?
James J. Cally: No Mr. Chief Justice.
Arthur J. Goldberg: (Inaudible)
James J. Cally: Mr. Justice Goldberg that is a debatable question. I won't go into that at this moment. There is legislation as you very properly put and adequately that it was passed which indicates that a seaman who came and over stayed his leave in this country can no longer have any of these privileges that were afforded to him previously. However, it's debatable whether or not that is retroactive. It's debatable whether or not he shouldn't receive these particular privileges which could be accorded to him because this wasn't in relation, in fact this came much, much before the time it could have been to settled in this particular matter.
Arthur J. Goldberg: (Inaudible)
James J. Cally: I don't know, I frankly can't answer that at this moment, because I don't think that issue is before Mr. Justice Goldberg. I think the only issue before him is, whether or not to review the findings of the special enquiry officer to ascertain whether or not there was any abuse of discretion as to this decision in the suspension of deportation.
Arthur J. Goldberg: (Inaudible)
James J. Cally: That is my understanding of the law Mr. Justice Goldberg. Now, finally we conclude that this matter should be remitted to the Circuit Court of Appeals and be directed to give us a decision on this particular matter. Thank you.
Earl Warren: Mr. Monahan.
Philip R. Monahan: Mr. Chief Justice, may it please the Court. On the question of a possible mootness of this case, which you raised Mr. Justice Goldberg, it is the government's position that the merits, the merits of this case which have never been reached are moot. However, as long as there is a debatable issue as to the correctness of that view and we concede that it is a debatable point, the threshold question of which of the two lower Courts, the Court of Appeals or the District Court should decide the merit is not eluded. I think that the only conditions under which this jurisdictional question which is the only question before this Court would be moot would be, if the alien conceded that the merits were moot or that at least they were moot beyond any current venture. Now the government believes that the term all final orders of deportation may pursuant to administrative proceedings under Section 242 b of this Act, the Immigration and Nationality Act, which are the crucial words of Section 106 a, involved in this case, we believe that term refers not simply to the deportability adjudication --
William J. Brennan, Jr.: Tell me Mr. Monahan does the government take this position before the Second Circuit –
Philip R. Monahan: Yes, it did.
William J. Brennan, Jr.: Then this disposition was in a sense there was no jurisdiction in the Second Circuit's own idea.
Philip R. Monahan: The Second Circuit rejected the contentions of both parties.
William J. Brennan, Jr.: Well, I had to split it, I would take one part of it and the rest of it would have to go back to the District Court.
Philip R. Monahan: The Court did not decide that. They said that it did not have to reach to that question I think. We believe –
William J. Brennan, Jr.: 55 (Inaudible) is only to the Secretary is wrong as you accept it, in the Second Circuit (Inaudible)
Philip R. Monahan: Yes, yes sir. But of course as you know, Mr. Justice there was a four-judge defense there which raises questions which must be considered. We believe that the best term, Inception 106, refers not simply to the deportability adjudication, although that of course is the indispensable prerequisite to the issuance of any final order of deportation, but rather as the word themselves to us naturally connote, the actual administrative decree or directive that the alien be deported in accordance with law. And now since this order has historically reflected as I shall point out, not only the finding of deportability, but also the denial of any application for administer -- discretionary relief which the alien may have thought during the deportation proceeding that these natural import of the provision vesting authority in the Courts of Appeals to review all final orders of deportation is to empower and direct the Court of Appeals to review the denials of the administrative, the discretionary relief as well as to the basic deportability adjudication itself.
Speaker: That mean an alien would have two appeals, once in the final order deportation another from the abuse of the discretionarily relief --
Philip R. Monahan: No Mr. Justice the deportation order encompasses both --
Speaker: Encompasses, both always visible there.
Philip R. Monahan: Always and therefore it is the government's position and the petitioner agrees I believe that there should be just one single appeal from that final order and that the majority's view that the appeal to the Court of Appeals is only from the deportability adjudication and they suggest a, a invite at least, a holding that there would be an appeal from the denial of the discretionary determination, namely the denial of suspension deportation to the District Court.
Speaker: Well does an alien, who is eligible for discretionary relief unless he asks for it -- asks for an exercise of, asks for such relief is it automatically ruled on by the (Inaudible)
Philip R. Monahan: No he must ask.
Speaker: He must ask for it.
Philip R. Monahan: He must ask for it.
Speaker: And how is that he has to ask for it.
Philip R. Monahan: He must ask for it during the deportation proceeding that's clear.
Speaker: I see.
Philip R. Monahan: And then the special enquiry officer who is the hearing officer comes down with a decision in order at the end of the whole proceeding (Inaudible) basic ruling would of course be better not, he is, the person as deportable because he is not deportable and that ends the whole matter, but if the decision is that he has deportable under the law then the special enquiry officer in the same decision and order also disposes of the prayer for discretionary relief.
Speaker: Well could an alien who had asked for discretionary relief pending that going through the administrative process, would he have an appealable order to the Court of Appeals, a reviewable order to the Court of Appeals prior to the determination discretionary relief.
Philip R. Monahan: No he never -- here is what the determination with respect to deportability is until the final order comes down all in one package.
Speaker: I see.
Arthur J. Goldberg: (Inaudible)
Philip R. Monahan: I think that he would loose that right, as a matter of right if he does not ask the immigration authority to hold in abeyance the direction to affect the voluntary departure until the conclusion of his appeal.
Arthur J. Goldberg: (Inaudible)
Philip R. Monahan: I don't think that's never this case Your Honor for this reason. The problem which you have raised would be true no matter which court the alien should appeal, should file his petition for reviewing, whether in the Court of Appeals or the District Court.
Arthur J. Goldberg: Did the Court of Appeals stayed the government's withdrawal of (Inaudible)
Philip R. Monahan: I would think so.
Arthur J. Goldberg: As part of the jurisdiction to review these cases?
Philip R. Monahan: I would think so.
Arthur J. Goldberg: Other than they could protest it, you know there is a possibility to (Inaudible)
Philip R. Monahan: I would think so, that whoever is not involved in case --
Arthur J. Goldberg: (Inaudible)
Philip R. Monahan: The amicus in this case as Your Honor has pointed out, the order on the special enquiry officer denied the prayer for suspension, but in the same order granted voluntary departure. The amicus contests the government's conclusion that there is an outstanding order of deportation now as the petitioner has conceded because of the fact that in the District directives -- direction to the alien to affect his departure on or before December 18th, 1961. The District Director said failure to exercise is probably -- where as this affect by state may result in the withdrawal of the privilege of voluntary departure. However, on that same date on which that directive was issued the District Director also said, also stated to the alien and this appears at page 93 of the government's brief, in the event that you should fail to depart voluntarily within the time authorized then pursuant to the order of deportation in your case and Section 243 of the Immigration and Nationality Act, your deportation to Italy has been directed. Now it seems to me the tying that order together with the District Director's Direction to hold into affective departure on or before that date together with special enquiry officer's original order which combined the two that the contingent order of deportation which was contained in the special enquiry officer's original order rested so to speak upon the aliens failure to affect his departure by December 18th. However, I wish to make it clear Mr. Justice that the government does not believe that this case hinges in any way upon criminal or not, the petitioner is still technically under a voluntary departure order. Even assuming for argument that he still maybe considered to be under the order of voluntary departure and not technically under a final order of deportation, the special inquiry officer's basic order of September 19th in which he granted voluntary departure but (Inaudible) right into it a contingent order that he, that a deportation order would immediately come into affect without any further proceedings if he fails to avail himself of voluntary departure is a final order of deportation within the meaning of Section 106.
Arthur J. Goldberg: (Inaudible) is quite clear. Inquiry officer said that you are not going to (Inaudible)
Philip R. Monahan: Yes sir.
Arthur J. Goldberg: (Inaudible)
Philip R. Monahan: But I want to emphasize though that we do not think that this case hinges upon the corrective position of that. Even if he is still under voluntary departure that order is the final order deportation in the practical sense of Section 106.
Arthur J. Goldberg: (Inaudible)
Philip R. Monahan: There is nothing further -- the alien knows that if he does not affect voluntary departure he knows that that any further administrative proceeding he will be deported. Now prior to 1940, the distinction, which I have been putting some emphasis here upon namely this the distinction between an order of deportation and the adjudication of deportability would not been important because prior to that year the Attorney General had no discretion with respect to deporting a deportable person. The order of deportation followed automatically and invariably upon a determination that the alien was deportable under the law, but in 1940 the Attorney General was given this new and important power to suspend the deportation of an alien who was deportable either admittedly so or found to be so in case of extreme hardship and the second power of committing him to depart voluntarily. Now -- and from the beginning, from the beginning by regulations having the force of law, this dispensing power has been exercised in the deportation proceeding itself by the same officer who has the power -- to whom has been delegated by the Attorney General the authority to issue the deportation order with the result that where suspension has been granted there is no deportation order. Therefore, it seems to the government that considering all these factors that a realistic and reasonable reading of the phrase, final order of deportation in the light of this (Inaudible) to which I have referred encompasses not only the basic deportability adjudication as the majority below thought, but encompasses the adverse disposition of any petition for discretionary relief which the alien may have asked for.
Arthur J. Goldberg: In other words (Inaudible)
Philip R. Monahan: I am not sure –
Arthur J. Goldberg: (Inaudible)
Philip R. Monahan: Yes sir, but that's commonly done.
Arthur J. Goldberg: All questions would be (Inaudible)
Philip R. Monahan: And that would involve, that would involve the question, a possible question of eligibility which maybe a purely legal question and possibly abuse of discretion.
Arthur J. Goldberg: (Inaudible)
Philip R. Monahan: There is no --.
Arthur J. Goldberg: (Inaudible)
Philip R. Monahan: By no means.
Earl Warren: Mr. Monahan, I don't know whether you are quitting because it's the adjournment time or whether you finished your argument?
Philip R. Monahan: I have not finished my argument.
Earl Warren: You have not.
Philip R. Monahan: Mr. Chief Justice.